           IN THE UNITED STATES DISTRICT COURT FOR
              THE SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION




UNITED STATES OF AMERICA,


V.                                       Case No.    CR419-Qa'7
                                                                  "vv
                                                                  ''3
CHARLES STEPLIGHT,
                Defendant
                                                                  ;r»




UNITED STATES OF AMERICA,


V.                                       Case No.    CR419-028


JABARI GAYLE,
                Defendant




UNITED STATES OF AMERICA,


V.                                        Case No.   CR419-040


WILSON CORTEZ-CASTRO,
                 Defendant.




                              ORDER



           Paul Mooney, counsel of record for defendants in the

above-styled cases, has moved for leave of absence. The Court is
mindful that personal and professional obligations require the

absence   of   counsel on occasion. The Court, however, cannot

accommodate its schedule to the thousands of attorneys who practice
within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent these cases from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and   trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO ORDERED this        day of April 2019.




                               HONORABLE WILLIAM T. MOORE, JR.
                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
